 



Exhibit 10.1.2

AMENDMENT NO. 2
TO
PURCHASE AND LICENSE AGREEMENT
BETWEEN
DOBSON COMMUNICATIONS CORPORATION
AND
NORTEL NETWORKS INC.

This Amendment No. 2 (“Amendment 2”) is effective as of this 9th day of June
2004, by and between Dobson Communications Corporation (“Dobson”) and its
Affiliates, as defined in Annex 2, (jointly or individually, as the case may be
(“Customer”), and Nortel Networks Inc. (hereinafter referred to as “Nortel
Networks”).

WHEREAS, Customer and Nortel Networks entered into a Purchase and License
Agreement effective as of November 16, 2001, as amended (“Agreement”); and

WHEREAS, Customer and Nortel Networks wish to further amend the Agreement as
described herein;

NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration herein contained, the sufficiency of which is hereby
acknowledged, Customer and Nortel Networks hereby agree to amend the Agreement
as follows:



1.   Unless otherwise defined, capitalized terms herein shall have the same
meaning as in the Agreement.   2.   The Term as defined in the preamble of the
Agreement is hereby extended for a period ending three (3) years from the
effective date of this Amendment 2.   3.   The first two sentences of
Section 2b) of the Agreement are amended and restated as follows:



    “Customer agrees during the Term of the Agreement to purchase/license, pay
for and accept delivery of Products pursuant to this Agreement in a net amount
(i.e., net price less any applicable discounts, Product Credits, Purchase
Credits or incentives, but

Page 1



--------------------------------------------------------------------------------



 



DOBSON AND NORTEL NETWORKS CONFIDENTIAL AND PROPRIETARY INFORMATION



    exclusive of taxes, shipping, insurance, and similar charges (“Net Price”))
totaling not less than an incremental * over and above * previously committed as
part of the Agreement (collectively, “Volume Commitment”). In the event that
Customer fails to achieve the Volume Commitment prior to the expiration or
termination of the Term of this Agreement, Customer shall promptly pay Nortel
Networks, as a liquidated damage and not as a penalty, an amount equal to twenty
percent (20%) of that portion of the Volume Commitment that remains
unfulfilled.”   4.   New Section 10g) is added to the Agreement as follows:    
  “g) Notwithstanding anything previously stated to Customer or included in any
agreement with Customer, Customer (and each employee, representative, or other
agent of Customer) may disclose to any and all persons, without any limitation,
the tax treatment and tax structure of this Agreement, including any Orders
hereunder, as well as materials detailing the tax treatment and tax structure.
However, specific details of the Agreement, including any Orders hereunder, not
necessary to an understanding of the tax treatment and tax structure, shall not
be disclosed, including, but not limited to, descriptions of the Products and
Services involved and the identity of the parties involved.”   5.   The first
three sentences of Section 16a) of the Agreement are deleted in their entirety
and replaced by the following:       “Beginning in calendar year 2004 and during
each subsequent calendar year of the Term and subject to Section 2b) of the
Agreement, Customer shall receive a training credit of * for every * of
Customer’s Net Price payments made hereunder for Products and Services up to a
maximum of * of training credits per calendar year, to be applied toward tuition
fees for Nortel Networks’ training products and services (“Training Bank
Dollars”), provided that Customer notifies Nortel Networks of its intent to
apply Training Bank Dollars toward tuition costs for training prior to Nortel
Networks’ issuance of invoices for such training. Any Training Bank Dollars not
used within two (2) years of the date they are earned shall be deemed forfeited
by Customer and have no cash value.”   6.   Upon execution of this Amendment 2,
Customer’s Co-Marketing Purchase Commitments as originally stated in
Sections 17a) and 17b) of the Agreement are hereby considered fulfilled by
Customer, and Nortel Networks shall pay the outstanding July 15, 2004
Co-Marketing Fund Payment of *.       As of the effective date of this Amendment
2, Sections 17a) and 17b) of the Agreement shall be amended and restated as
follows:

Page 2



--------------------------------------------------------------------------------



 



DOBSON AND NORTEL NETWORKS CONFIDENTIAL AND PROPRIETARY INFORMATION



    “ a) Subject to this Section 17, in each of calendar years 2005 and 2006,
Nortel Networks will provide Customer with a sum of money to be used for
Customer’s marketing and/or advertising wherein Nortel Networks’ equipment is
featured and/or referenced (“Co-Marketing Funds”). Nortel Networks will submit
Co-Marketing Fund payments based on the following schedule:

          Payment Date

--------------------------------------------------------------------------------

  Co-Marketing Fund Payment

--------------------------------------------------------------------------------

January 15, 2005
  $ *  
July 15, 2005
  $ *  
January 15, 2006
  $ *  
July 15, 2006
  $ *  



    However, in the event that Customer terminates its NASCAR sponsorship
agreement, (i) Customer shall immediately provide written notice thereof to
Nortel Networks; and (ii) following receipt of such notice by Nortel Networks,
the parties shall renegotiate in good faith the remaining Co-Marketing Fund
payments relative to the unfulfilled portion of the Co-Marketing Purchase
Commitments as described below and to reflect the reduction in Customer’s
payments for its NASCAR sponsorship agreement.       In consideration for such
Co-Marketing Funds, Customer agrees to Order, pay for and accept Products with a
minimum cumulative Net Price of i) * of the Volume Commitment during the
calendar years 2004 and 2005, and ii) * during the calendar year 2006 less the
amount in excess of * attributable to Customer’s Order, payment and acceptance
of Products cumulatively in calendar years 2004 and 2005 (collectively,
“Co-Marketing Purchase Commitments”).       b) In the event Customer does not
fulfill either or both of its Co-Marketing Purchase Commitments, Nortel Networks
will determine the amount of the unearned Co-Marketing Funds relative to the
percentage of the commitment not met and invoice Customer for the amount of the
unearned Co-Marketing Funds accordingly. Customer agrees to pay such invoice
within thirty (30) days of receipt. In such event, Nortel Networks may suspend
any further Co-Marketing Fund Payments.       By way of example only, if
Customer purchases Products with a cumulative Net Price of * during the calendar
years 2004 and 2005, then Nortel Networks will invoice Customer for an amount
equal to one-half of the Co-Marketing Funds provided during the calendar year
2005 or * and Nortel Networks may suspend Co-Marketing Fund payments in
accordance with this Section.       By way of further example only, if Customer
purchases Products with a cumulative Net Price of * during the calendar year
2006, and a cumulative Net Price of * during the calendar years 2004 and 2005,
then Nortel Networks shall invoice Customer for an amount

Page 3



--------------------------------------------------------------------------------



 



DOBSON AND NORTEL NETWORKS CONFIDENTIAL AND PROPRIETARY INFORMATION



    equal to twenty-five percent of the Co-Marketing funds provided during the
calendar year 2006 or *.       By way of final example only, if Customer
purchases Products with a cumulative Net Price of * during the calendar year
2006, and a cumulative Net Price of * during the calendar years 2004 and 2005,
then each of the Co-Marketing Purchase Commitments will be deemed to be
fulfilled by Customer.       Nortel Networks and Dobson will meet periodically
during each calendar year to review Customer’s progress towards fulfillment of
the purchase amounts specified in Section 17a) above and Customer’s cumulative
qualifying purchases of Nortel Networks Products in such calendar year. In the
event that Customer fails to make purchases at the levels discussed above or
Customer is in breach of the Agreement, Nortel Networks shall not be obligated
to provide any Co-Marketing Funds. The Co-Marketing Funds provided herein are
non-transferable and any attempt to do so is void.”   7.   Section 17f) and all
references thereto in the Agreement are deleted in their entirety.   8.  
Section 17g) is amended and restated in its entirety as follows:       “g) If,
during each of calendar years 2004 through 2006, Customer purchases and makes
full payment for Products with a minimum total Net Price of * per year, Nortel
Networks shall contribute to Customer’s internal appreciation and other approved
programs in the same calendar year as such annual purchase amount is achieved,
unless the conditions of Section 17(h) have not been satisfied. The
contributions shall be used for the events listed below or other similar
programs in amounts no less than those indicated during each such calendar year:



  1)   Customer’s Circle of Excellence Program / Annual Manager’s Conference –
*;     2)   Customer’s President’s Club Program – *; and     3)   Customer’s
Invitational Program (limited to one event per calendar year) – *.



    Nortel Networks and Dobson will meet periodically during each calendar year
to review Customer’s progress towards fulfillment of the * annual purchase
amount and Customer’s cumulative qualifying purchases of Nortel Networks
Products in such calendar year. In the event that Customer fails to make
purchases at the levels discussed above or Customer is in breach of the
Agreement, Nortel Networks shall not be obligated to make any contributions.”

Page 4



--------------------------------------------------------------------------------



 



DOBSON AND NORTEL NETWORKS CONFIDENTIAL AND PROPRIETARY INFORMATION



9.   Section 23, GSM/GPRS Network Purchase Commitment, and all references
thereto in the Agreement are deleted in their entirety.   10.   Section 24,
Service and Support Plan, of the Agreement is amended and restated as follows:  
    “24. Service and Support Plan       Subject to Customer’s satisfaction of
the GSM/GPRS Overlay Commitment, Nortel Networks will provide Customer with the
extended support Services as described in Supplemental Terms Annex 5, attached
hereto and incorporated herein as Schedule A to this Amendment 2 (“Support
Services Statement of Work”) for the Nortel Networks GSM/GPRS Products, as
described herein, and all other Products purchased pursuant to this Agreement.
Such extended support Services will be provided to Customer at no additional
cost until the expiration or termination of this Agreement, and will be provided
only after expiration of the initial applicable warranty period. The extended
support Services provided herein are non-transferable and any attempt to do so
is void.”   11.   New Sections 28 through 32 inclusive are added to the
Agreement as follows:       “28. GSM/GPRS Software License Fees

a) This Section 28 shall not be in effect until Customer fulfills the purchase
and payment obligations for the Software portion of the GSM/GPRS Overlay
Commitment as described in Section 22 of the Agreement. Specifically, Customer
shall purchase the following GSM/GPRS Software loads in the quantities specified
in Supplemental Terms Annex 3 to the Agreement:



  •   NSS17     •   GEM 17 HLR     •   BSS 14.3     •   GPRS 5.0     •   OAM 4.1

For clarity, the EDGE Software is not included in any of the above GSM/GPRS
Software loads, and Customer must place an Order for the fees specified in
Schedule C to this Amendment 2, Supplemental Terms Annex 8 to the Agreement, to
receive the license to use such EDGE Software.



  b)   Customer agrees to license the GSM/GPRS Software (hereinafter the
“GSM/GPRS Software License”) and the following terms shall apply:

(i) Within 30 days after the earlier to occur of: (A) completion of the GSM/GPRS
Overlay implementation, or (B) December 31, 2004, Nortel Networks will perform a
GSM/GPRS Software feature audit to establish a

Page 5



--------------------------------------------------------------------------------



 



DOBSON AND NORTEL NETWORKS CONFIDENTIAL AND PROPRIETARY INFORMATION

GSM/GPRS Network Software baseline for the Customer. GSM/GPRS Software features
that are activated and utilized as of the date that the audit is completed will
be deemed as the “GSM/GPRS Network Software Baseline” for the purpose of
determining the GSM/GPRS Software License fees.

(ii) Customer shall place an Order for the license to use the next available
Software release as identified below from the relevant Software which comprises
the GSM/GPRS Network Software Baseline in accordance with the following GSM/GPRS
Software License fees:



  •   * per GSM switching system for the next available NSS base Software
release;     •   * per Serving GPRS Support Node (SGSN) system for the next
available GPRS base Software release;     •   * per Gateway GPRS Support Node
(GGSN) system for the next available GPRS base Software release; and/or     •  
In accordance with the BSS Software license pricing schedule below per active
BSC for the next available BSS base Software release:

         
BSC 600
  $ *  
BSC 900
  $ *  
BSC 1200
  $ *  
BSC 1500
  $ *  
BSC 1800
  $ *  
BSC 2100
  $ *  
BSC 2400
  $ *  
BSC 2700
  $ *  
BSC 3000
  $ *  

Any additional Software features and functionality that are not included within
the GSM/GPRS Network Software Baseline will be charged to Customer and priced in
accordance with Nortel Networks’ then current list prices less applicable
discounts in accordance with Section 22c) of the Agreement.

These GSM/GPRS Software License fees are inclusive of any and all Nortel
Networks standard upgrade Services and one night process (ONP) charges required
to perform the GSM/GPRS Network upgrade. These GSM/GPRS Software License fees
are exclusive of any Hardware required to operate the Software.

Page 6



--------------------------------------------------------------------------------



 



DOBSON AND NORTEL NETWORKS CONFIDENTIAL AND PROPRIETARY INFORMATION

(iii) The GSM/GPRS Software License shall be limited to 1,000,000 Subscribers
during the Term of the Agreement. If Customer requires additional Subscribers
over and above such Subscriber limit, additional license fees in accordance with
Nortel Networks’ then current list prices less applicable discounts as quoted by
Nortel Networks shall apply. The GSM/GPRS Software License shall be granted upon
delivery of the applicable Software.

(iv) Provided that Customer is not in breach of the license in Section 4 of the
Agreement, Customer’s right to use the relevant GSM/GPRS Software shall continue
so long as the designated GSM/GPRS Hardware for which such Software is licensed
for use remains in use by Customer.



29.   GSM R4 Trial and Purchase Commitment       Nortel Networks will provide
Customer with certain pre-general release GSM remote peripheral (“GSM R4”)
products, when available, on a verification office (“VO”) trial basis subject to
the parties’ execution of a trial agreement therefor. The parties agree to
jointly develop a written GSM R4 VO Trial Test Plan, which shall include at a
minimum (1) a description of the tests to be performed during the trial term
(“Trial Tests”) and (2) criteria under which the Trial Tests shall be deemed
successful (“Test Criteria”). In the event the GSM R4 products successfully meet
the VO Test Criteria, Customer agrees to purchase the GSM R4 VO trial products
in accordance with the pricing and payment terms mutually agreed to by the
parties in the trial agreement.   30.   GSM/GPRS Equipment Pricing — Project
Exodus       Nortel Networks has established a GSM/GPRS Equipment pricing
schedule for GSM/GPRS components (“Project Exodus Pricing”) in accordance with
the guidelines established in Supplemental Terms Annex 3 to the Agreement. The
Project Exodus Pricing schedule is detailed in Supplemental Terms Annex 8 to the
Agreement, which is attached hereto as Schedule C. Any and all components that
are not identified in this pricing schedule are subject to the GSM/GPRS pricing
guidelines established in Supplemental Terms Annex 3 to the Agreement.   31.  
Universal Mobile Telephone System 1900 Megahertz (“UMTS”) Trial and Purchase
Commitment       Nortel Networks will provide Customer with certain UMTS
products, when available, on a trial basis subject to the parties’ execution of
a trial agreement therefor. The parties agree to jointly develop a written UMTS
Trial Test Plan, which shall include at a minimum (1) a description of the Trial
Tests to be performed during the trial term and (2) Test Criteria under which
the UMTS Trial Tests shall be deemed successful. In the event the UMTS products

Page 7



--------------------------------------------------------------------------------



 



DOBSON AND NORTEL NETWORKS CONFIDENTIAL AND PROPRIETARY INFORMATION



    successfully meet the Test Criteria, Customer agrees to purchase the UMTS
trial products in accordance with the pricing and payment terms mutually agreed
to by the parties in the trial agreement.

Page 8



--------------------------------------------------------------------------------



 



DOBSON AND NORTEL NETWORKS CONFIDENTIAL AND PROPRIETARY INFORMATION



32.   EDGE Software Commitment         a) As a result of the delays related to
the availability of Nortel Networks EDGE Software:

(i) Nortel Networks will provide * of Product Credits which Customer may use to
purchase Adaptive Multi-Rate Software licenses (“AMR Product Credits”) under the
Agreement. AMR Product Credits may be applied at the rate of one hundred percent
of the AMR Software license fees on Orders placed by Customer after the
effective date of this Amendment 2.

(ii) Nortel Networks will provide * of Product Credits which Customer may use to
purchase Products and Services under the Agreement. Notwithstanding anything to
the contrary set forth in the Agreement, such Product Credits may be applied at
the rate not greater than twenty-five percent of the Net Price of Orders placed
by Customer after January 1, 2005.



      b) On or before May 15, 2004, Nortel Networks will deliver a pre-general
release, unsupported EDGE Software load to Customer only for Customer’s
evaluation and testing purposes in a lab environment. In the event that Nortel
Networks fails to deliver such EDGE Software load on or before May 15, 2004,
Nortel Networks will provide * of Product Credits which Customer may use to
purchase Products and Services under the Agreement. Notwithstanding anything to
the contrary set forth in the Agreement, such Product Credits may be applied at
the rate of one hundred percent of the Net Price of Orders placed by Customer
after May 15, 2004.         c) In the event that Customer places such
pre-general release, unsupported EDGE Software load (or any subsequent EDGE
Software load delivered by Nortel Networks to Customer) into revenue-generating
or commercial use prior to August 16, 2004, (i) Customer shall place an Order
for the EDGE Software licenses in accordance with the fees specified in
Schedule C to this Amendment 2 (“Supplemental Terms Annex 8 – GSM/GPRS Equipment
Pricing Schedule – Project Exodus”), and (ii) Section 32d) of the Agreement
shall be deemed to be deleted in its entirety. Additionally, if Customer elects
to do so without Nortel Networks’ prior written consent, Customer shall
(A) forfeit any unused Product Credits provided by Nortel Networks pursuant to
Section 32a) of the Agreement as of the date such EDGE Software load is first
placed into revenue-generating or commercial use (such forfeited Product Credits
have no cash value), and (B) pay to Nortel Networks an amount equal to the Net
Price of Products and Services for which Customer used such Product Credits
pursuant to Section 32a) of the Agreement. Such payment shall be due upon
receipt of invoice and payable by Customer within 30 days.

Page 9



--------------------------------------------------------------------------------



 



DOBSON AND NORTEL NETWORKS CONFIDENTIAL AND PROPRIETARY INFORMATION



      d) Nortel Networks will deliver to Customer, no later than August 16,
2004, a pre-general release EDGE Software load supported by Nortel Networks in
accordance with the technical support procedures set forth in Schedule A to this
Amendment 2 (“Supplemental Terms Annex 5 — Support Services Statement of Work”)
allowing for a full deployment in Customer’s network. In the event that Nortel
Networks is unable to deliver such EDGE Software load by August 16, 2004,
Customer shall have until August 30, 2004 to notify Nortel Networks in writing
of Customer’s decision to not comply with Section 2b) (Volume Commitment) of the
Agreement.

(i) If Customer fails to so notify Nortel Networks by August 30, 2004, Customer
shall continue to be obligated to comply with such section of the Agreement.

(ii) In the event that Customer does give such notice on or prior to August 30,
2004, then Sections 2b) (Volume Commitment), 12 (“Equipment in Acquired
Locations”) and 13 (“Last Bid Opportunity”) shall no longer apply to either
party. Specifically, Customer shall be relieved of its Volume Commitment and
associated liquidated damages payment obligations pursuant to Section 2b) of the
Agreement. In addition, (A) any Training Bank Dollars earned by Customer
pursuant to Section 16 (“Training Credits”) of the Agreement and not used by the
date of such written notice shall be deemed forfeited by Customer and have no
cash value; (B) Customer shall be relieved of its Co-Marketing Purchase
Commitment obligations, and Nortel Networks shall be relieved of making any
Co-Marketing Fund payments to Customer in 2005 and 2006, under Sections 17a) and
17b) of the Agreement; (C) Section 30 (“GSM/GPRS Equipment Pricing — Project
Exodus”) of the Agreement and Schedule C to this Amendment 2 (“Supplemental
Terms Annex 8 — GSM/GPRS Equipment Pricing Schedule — Project Exodus Pricing”)
shall be deemed to be deleted in their entirety (For clarity, the GSM/GPRS
Software License Fees to be paid by Customer as of the date of such written
notice shall be in accordance with Nortel Networks’ then current list prices
less applicable discounts in accordance with Amendment 1 to the Agreement.); and
(D) Nortel Networks shall invoice Customer for the price of all extended support
Services provided to Customer pursuant to Section 24 (“Service and Support
Plan”) beginning on the date of such written notice to the end of the Term at
Nortel Networks’ then current list price for such Services. Customer agrees to
pay such invoice within thirty (30) days of receipt thereof.



  e) The Product Credits provided to Customer pursuant to this Section 32 are
non-transferable and any attempt to do so is void. Any such Product Credits not
used by December 31, 2005 shall be deemed forfeited by Customer and have no cash
value. Purchases of Products and Services with such Product Credits will

Page 10



--------------------------------------------------------------------------------



 



DOBSON AND NORTEL NETWORKS CONFIDENTIAL AND PROPRIETARY INFORMATION



    not count towards Customer’s purchase commitments and/or accruals under the
Agreement, including, without limitation, the Volume Commitment, Co-Marketing
Purchase Commitments, GSM/GPRS Overlay Commitment and/or accrual of Training
Bank Dollars under the Agreement.     f) All EDGE Software loads provided by
Nortel Networks pursuant to this Section 32 are licensed to Customer in
accordance with the terms of Section 4 (“Licensed Use of Software”) of the
Agreement.”



12.   Supplemental Terms Annex 2 to the Agreement is amended by deletion of
references to the following three former Dobson Affiliates.

SANTA CRUZ CELLULAR TELEPHONE, INC.
SYGNET LEASE CO., LLC
SYGNET COMMUNICATIONS, INC.



13.   The following Annexes are amended and restated as attached hereto. Such
revised Annexes are incorporated by reference herein and form an integral part
of the Agreement.



  a.   Supplemental Terms Annex 5 – Support Services Statement of Work, attached
as Schedule A to this Amendment 2     b.   Supplemental Terms Annex 6 – GSM/TDMA
Overlay Antenna Sharing, attached as Schedule B to this Amendment 2



    All references to “Schedule C to this Amendment 1” shall be replaced by the
words “Schedule A to Amendment 2” in the Agreement. All references to
“Schedule D to this Amendment 1” shall be replaced by the words “Schedule B to
Amendment 2” in the Agreement.   14.   Supplemental Terms Annex 8 – GSM/GPRS
Equipment Pricing Schedule – Project Exodus Pricing, attached hereto as
Schedule C to this Amendment 2, is added to the Agreement. Such new Annex is
incorporated by reference herein and forms an integral part of the Agreement.  
15.   Section 13a) is amended and restated in its entirety as follows:



  “a)   In the event Section 12 (“Equipment in Acquired Locations”) is not
applicable, in each case in which Customer requests one or more infrastructure
vendors to provide a bid or offer to sell equipment and/or services of a type
that is functionally equivalent for Customer’s intended use to the Products and
Services sold by Nortel Networks, including, but not limited to, wireless and R4
Media Gateway equipment, Customer shall give Nortel Networks an opportunity to
provide a last bid or offer to sell its equipment after all other vendors have
made their final bid(s) or offer(s) (“Last Bid”) in accordance with
Section 13(b), below. Such Last Bid may be Nortel Networks’ first opportunity to
bid or offer, or may be a bid or offer by Nortel Networks subsequent to its
first bid or offer. Customer is not required to accept the Last Bid as the
winning bid or offer.”

Page 11



--------------------------------------------------------------------------------



 



DOBSON AND NORTEL NETWORKS CONFIDENTIAL AND PROPRIETARY INFORMATION

Except as expressly modified by this Amendment 2, the Agreement remains
unchanged and in full force and effect.

*Confidential information has been omitted and filed separately with the
Securities and Exchange Commission.

IN WITNESS WHEREOF, the parties have caused this Amendment 2 to be executed by
their duly authorized representatives.

             
DOBSON COMMUNICATIONS
CORPORATION
  NORTEL NETWORKS INC.
 
           
By:
  /s/ Timothy J. Duffy   By:   /s/ Peter Mackinnon

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:
  Timothy J. Duffy   Name:   Peter Mackinnon

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:
  CTO and Sr. Vice President Net Ops   Title:   President Wireless SVC Providers

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Date:
  6/9/04   Date:   6/10/04

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Page 12